Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments with respect to the amended Claim 1 filed on March 25, 2021 have been fully considered but they are not persuasive. The Applicant has amended Claim 1 to incorporate the limitations of Claim 5 and cancelled Claim 5 and thus the rejection of Claim 5 as detailed in the Non-Final Rejection of applies and is maintained herein.
2.	Applicant has asserted, see page 7, line 12, that the claimed range of 4:1 to 1:1 of photopolymerization initiator represented by formula (2) of the instant application to photopolymerization initiator represented by formula (2) of the instant application, respectively is not taught by the Koo et al. (Japanese Patent Publication No. JP 2014-167492 A), hereinafter Koo, given that the range taught by Koo is broader than the range claimed in the instant application. In response, the Examiner cites MPEP 2144.05(I) which states: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”
3.	Applicant’s arguments, see page 7, line 12, filed March 25, 2021, with respect to the rejections of claims 2-4 and 6-7 under 35 U.S.C. 102(a)(1) and claims 8-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn.  However, upon further consideration, a new ground of rejection under 35 U.S.C. 103 is made in view of the previously-cited Kaneko et al. (U.S. Patent Publication US 2013/0028587 A1), hereinafter Kaneko, and further in view of Koo et al. (Japanese Patent Publication No. JP 2014-167492 A), hereinafter Koo.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. Patent Publication US 2013/0028587 A1), hereinafter Kaneko, and further in view of Koo et al. (Japanese Patent Publication No. JP 2014167492 A), hereinafter Koo.
7.	Regarding Claims 1-4 and 6-10, Kaneko teaches (Tables 3 and 4, Paragraphs [0582-0602]) a photosensitive composition; an alkali-soluble resin; a solvent, therein propylene glycol monomethyl ether acetate (PGMEA); a photopolymerization initiator, therein also referred to as a “polymerization initiator;” a colorant, therein Titanium black A/TITANIUM BLACK 12S and/or Titanium black B/TITANIUM BLACK 13MT, C.I. Pigment Red 254, or C.I. Pigment Orange 36, and also referred as an inorganic pigment; and an ethylenically unsaturated monomer, therein (Q-1) - dipentaerythritol hexaacrylate and (Q-2) - dipentaerythritol pentaacrylate succinic acid monoester and referred to as “polymerizable compounds.” Kaneko teaches (Tables 3 and 4, Paragraphs [0582-0602]) the content of the photopolymerization initiator is from 32 parts by weight to 70 parts by weight based on 100 parts by weight of the ethylenically unsaturated monomer. Therein, Kaneko teaches (Paragraph [0362]) that all examples shown have 10.0 parts by weight photopolymerization initiator and (Tables 3 and 4) between 8.5 and 26.5 parts by weight ethylenically unsaturated monomer. Given that the claimed ratio in Claim 1 of the instant application is from 32 parts by weight to 100 parts by weight photopolymerization initiator to ethylenically unsaturated monomer, respectively, all examples but Examples 1-9, 1-10, and 1-11 meet the ratio of parts by weight of photopolymerization initiator to ethylenically unsaturated 1 to R4 are each independently hydrogen, methyl group or ethyl group and wherein the content of the monomer represented by the formula (1) is from 15 mol% to 50 mol% based on the total moles of the monomers forming the alkali-soluble resin, for examples for which the alkali-soluble resin is either D-1 or D-3, i.e. all examples shown except Example 1-34, Example 1-36, and Comparative Example 1-3. Kaneko teaches (Tables 3 and 4, Paragraphs [0582-0602]) the monomer forming the alkali-soluble resin further comprises monomers consisting of an acrylic compound for examples for which the alkali-soluble resin is either D-1 or D-3, i.e. all examples shown except Example 1-34, Example 1-36, and Comparative Example 1-3. Kaneko teaches (Tables 3 and 4, Paragraphs [0582-0602]) the monomer forming the alkali-soluble resin (A) further comprising unsaturated carboxylic acid for examples for which the alkali-soluble resin is either D-1 or D-3, i.e. all examples shown except Example 1-34, Example 1-36, and Comparative Example 1-3. Kaneko teaches (Tables 3 and 4, Paragraphs [0582-0602]) the colorant comprising an inorganic pigment or a combination of an inorganic pigment and an organic pigment for all examples shown. Kaneko teaches (Tables 3 and 4, Paragraphs [0582-0602]) wherein the organic pigment comprises diketopyrrolopyrrole-type pigment (C.I. Pigment Red 254) or benzimidazolone-type pigment (C.I. Pigment Orange 36) in Example 1-42 and Example 1-43, respectively. Kaneko teaches (Paragraphs [0361-0365, 0448, and 0561]) that when mixtures of two or more solvents are utilized, a mixture a solvent having no hydroxyl group, e.g. propylene glycol methyl ether acetate (PGMEA) and a solvent having a hydroxyl group, e.g. ethyl lactate, is preferable. Applicant acknowledges in Paragraphs [0052-0053] of United States Patent Publication No. 2020/0019055 A1 that ethyl lactate is a high boiling point solvent, i.e. a solvent with a boiling point greater than 145oC. Kaneko teaches (Paragraphs [0361-0365, 0448, and 0561]) that when oC, e.g. ethyl lactate, at a weight ratio of 7:1 to 2:1, respectively, with a reasonable expectation of success in doing so. Doing so would result in the range cited in the instant application overlapping or lying inside the prior art of Kaneko. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05(I). Kaneko teaches all of the elements of the present claimed invention as set forth for Claim 8 above. Kaneko teaches (Paragraphs [0448 and 0561]) a mixture a solvent having no hydroxyl group, e.g. propylene glycol methyl ether acetate (PGMEA), and a solvent having a hydroxyl group, e.g. ethyl lactate.
8.	Kaneko teaches the aforementioned limitations of the instant application as set forth for Claims 1-4 and 6-10 above. Kaneko also teaches in the aforementioned sections (Tables 3 and 4, Paragraphs [0582-0602]) the utilization of a photopolymerization initiator of formula (2) in the instant application, C-1, and a photopolymerization initiator of formula (3) in the instant application, C-2, but not both in a mixture of photopolymerization initiators. Kaneko further teaches (Paragraph [0287]) a combination of two or more kinds of photopolymerization initiator, e.g. C-1 and C-2. Kaneko however fails to explicitly disclose the photopolymerization initiator comprises at least a compound represented by formula (2) in the instant application and at least a compound represented by formula (3) in a weight ratio of 4:1 to 1:1.

10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Kaneko to incorporate the teachings of Koo wherein a photopolymerization initiator which comprises a compound represented by formula (2) in the instant application and a compound represented by formula (3) in the instant application in a weight ratio of 4:1 to 1:1, respectively, with a reasonable expectation of success in doing so. Doing so would result in the range cited in the instant application overlapping or lying inside the prior art of Koo. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP 2144.05(I).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737